DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Kevin K. Mun, Reg. No. 50,585 on 01/20/2022.

Amend the claims of the present invention as follows:

1. (Currently Amended) A Light Emissive Diode (LED) display panel comprising inner LED display modules and outer LED display modules wherein each of the inner LED display modules and the outer LED display modules comprises a first flexible circuit board and a second flexible circuit board arrayed in a row in the lengthwise direction and on which LEDs are arrayed, and an upper viscoelastic film and a lower viscoelastic film bonded to each other through the first flexible circuit board and the second flexible circuit board; 
each of the first flexible circuit board and the second flexible circuit board comprises a folded edge portion and an unfolded edge portion opposite to the folded edge portion; 
a controller unit is disposed under the folded edge portion of each of the first flexible circuit board and the second flexible circuit board to control the LEDs; and 


13. (Currently Amended) A Light Emissive Diode (LED) display module comprising: a first flexible circuit board and a second flexible circuit board arrayed in a 5Application No. 16/684,590 Attorney Docket No. 83001.0085-00 row in the lengthwise direction and on which LEDs are arrayed; and an upper viscoelastic film and a lower viscoelastic film bonded to each other through the first flexible circuit board and the second flexible circuit board, wherein each of the first flexible circuit board and the second flexible circuit board comprises a folded edge portion and an unfolded edge portion opposite to the folded edge portion, 
a controller unit is disposed under the folded edge portion of each of the first flexible circuit board and the second flexible circuit board to control the LEDs, and the upper viscoelastic film comprises through holes through which the LEDs are exposed.



Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious a light emissive diode comprising:
a flexible circuit board bonded with an upper and lower viscoelastic film, the flexible circuit board bonded having folded edge portion with a controller unit disposed under the folded edge portion (as claimed in claims 1 and 13), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
7. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819